Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of an informality.  Claim 1 recites wrinkle limit of a the sheet.  The word “a” (preceding the word ‘the”) was previously deleted from the claim in the prior amendment and should not be present.  In future actions do not mark the “a” for deletion, merely do not include it.   Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites providing a sheet…and selecting a cladding with a suitable thickness according to a wrinkle limit of the sheet, so that when the sheet has a thickness of 1mm and a diameter of 1,500mm, a corresponding cladding with a thickness of 14mm and a diameter of 1,500 mm is selected…or when the sheet has a thickness of 1mm and a diameter of 1,500mm, a corresponding cladding with a thickness of 7mm and a diameter of 1,500 is selected.  By reciting two conflicting cladding thicknesses for two identical sheet dimensions that both are recited as meeting the criteria of a suitable thickness according to a wrinkle limit of the sheet, the claim become indefinite.  In the specification, the (1) specific alloy of aluminum for the sheet and (2) the specific material of the cladding are all listed in these examples.  If claim 1 were amended to recite all of this information (i.e. the specific alloy of the sheet and the specific material/alloy of the cladding in combination with the thicknesses and diameter), the claim would be definite and likely allowable.  This would require claims 2 and 9 be canceled.
Claims 2-9 are rejected based on their dependence.

Allowable Subject Matter
Claims 1-9 are not rejected over the prior art at this time.  A full determination of allowability cannot be made because of the indefiniteness of the claims at this time.

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered and are persuasive.  All previous grounds of rejection are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.